Appellant was indicted, tried and convicted under article 572, Penal Code, and fined $25.
After full and thorough consideration in the case of Robertson v. State from McLennan County, recently decided but not yet reported, we held that article 559, Penal Code, which was one of the articles of the Act of 1907, page 108, clearly repealed said *Page 464 
article 572, and also article 573, Penal Code. And in that opinion we expressly overruled the case of Simons v. State,56 Tex. Crim. 339.
Appellant, in the court below, made a motion to quash said indictment, among other grounds, because it does not charge an offense against the laws of Texas, which the court overruled. The indictment is not sufficient under said article 559, Penal Code, and the court erred in not sustaining said motion to quash. Under said article 559 the keeping by any person for the purpose of gaming, any bank, table, alley, machine, wheel or device whatsoever, or the keeping of a place where people resort to gamble, bet, or wager, upon anything whatever, and any place or device, shall be considered as used for gaming or to gamble with or bet or wager, if any fees, money, or anything of value is bet thereon, or if the same is resorted to for the purpose of gaming, or betting, is made a penitentiary offense. Also by said article if anyone shall knowingly permit property or premises of which he is the owner, or which is under his control to be used for any of said purposes, he is also guilty of a felony under said article 559; and, as prescribed in said article, as stated above, any place or device shall be considered as used for gaming or to gamble with or for betting or wagering, if any fees or money, or anything of value is bet thereon, or if the same is resorted to for the purpose of gaming or betting. Under this article if any party shall keep a pool hall or pool table, for the purpose of being used as a place to bet or wager or gamble, or as a place where people resort to gamble, bet or wager thereon, or if he knowingly permits property or premises of which he is owner, or which is under his control, to be so used, he would be guilty of a felony, and violate said article 559. And such place or device shall be considered as used for gaming or to gamble with, or for betting or wagering, if any fees, money or anything of value is bet thereon, or if the same is resorted to for the purpose of gaming or betting. But the indictment in this case is insufficient to allege under any of the provisions of said article any of the offenses as prescribed thereby.
It is unnecessary to discuss any other question raised in this case. Because of the insufficiency of the indictment, the judgment is reversed and the cause dismissed.
Reversed and dismissed.